Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into between
CTC Media, Inc., a Delaware corporation (the “Company”), and Alexander
Rodnyansky.  The parties agree as follows:

 


1.                                       LAST DATE OF EMPLOYMENT. 
MR. RODNYANSKY’S LAST DAY OF EMPLOYMENT WITH THE COMPANY SHALL BE AUGUST 1, 2009
(THE “SEPARATION DATE”).   THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY IS
AT THE ELECTION OF MR. RODNYANSKY PURSUANT TO SECTION 7(C) OF THE AMENDED AND
RESTATED EMPLOYMENT AGREEMENT ENTERED INTO BETWEEN THE COMPANY AND
MR. RODNYANSKY AS OF OCTOBER 8, 2008 (THE “EMPLOYMENT AGREEMENT”).  THE COMPANY
HEREBY WAIVES THE REQUIRED NOTICE PERIOD UNDER SUCH SECTION 7(C).


 


2.                                       EMPLOYMENT AGREEMENT.  UP TO AND
INCLUDING THE SEPARATION DATE, THE EMPLOYMENT AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


3.                                       SEPARATION BENEFITS.  THE COMPANY SHALL
PAY MR. RODNYANSKY ANY VACATION PAY IN RESPECT OF VACATIONS DAYS ACCRUED BY
UNTAKEN THROUGH THE SEPARATION DATE, LESS ALL APPLICABLE TAXES AND WITHHOLDINGS,
IN ONE LUMP SUM PAYMENT PROMPTLY FOLLOWING THE SEPARATION DATE; IN ADDITION,
MR. RODNYANSKY SHALL CONTINUE TO HAVE USE OF HIS CURRENT COMPANY CAR UNTIL
OCTOBER 31, 2009 (TOGETHER, THE “SEPARATION BENEFITS”). MR. RODNYANSKY
ACKNOWLEDGES AND AGREES THAT, OTHER THAN THE FOREGOING, FROM THE SEPARATION
DATE, MR. RODNYANSKY IS ENTITLED TO NO OTHER SALARY, BONUS, CONSIDERATION AND/OR
BENEFITS UNDER THE EMPLOYMENT AGREEMENT OR ANY OTHER EMPLOYMENT AGREEMENT
BETWEEN MR. RODNYANSKY AND ANY OF THE COMPANY’S DIRECT OR INDIRECT SUBSIDIARIES
(TOGETHER WITH THE COMPANY, COLLECTIVELY, THE “GROUP”).  IT IS ACKNOWLEDGED THAT
IN ACCORDANCE WITH RUSSIAN LAW THOSE RUSSIAN MEMBERS OF THE GROUP THAT EMPLOY
MR. RODNYANSKY MAY BE REQUIRED TO ENTER INTO AGREEMENTS WITH MR. RODNYANSKY
REGARDING THE TERMINATION OF HIS EMPLOYMENT WITH SUCH GROUP MEMBERS.  TO THE
EXTENT THAT RUSSIAN LAW REQUIRES ANY MEMBER OF THE GROUP TO MAKE ANY SEVERANCE,
SEPARATION OR TERMINATION PAYMENTS TO MR. RODNYANSKY PURSUANT TO SUCH AGREEMENTS
OR OTHERWISE, THE AGGREGATE AMOUNT OF SUCH PAYMENTS SHALL BE DEDUCTED FROM THE
PAYMENT TO BE MADE TO MR. RODNYANSKY PURSUANT TO THIS SECTION 3.


 


4.                                       BOARD MEMBERSHIP.


 

(a)                                  Notwithstanding clause (i) of Section 3 of
the Employment Agreement, Mr. Rodnyansky shall not be obligated to resign (and
shall not be deemed to have resigned)

 

--------------------------------------------------------------------------------


 

from the Company’s board of directors upon the termination of his employment
with the Company on the Separation Date.

 

(b)                                 The second sentence of Section 3 of the
Employment Agreement is hereby deleted and replaced in its entirety with the
following:

 

“Mr. Rodnyansky hereby irrevocably resigns from the Board on the earliest to
occur of (i) ninety (90) days following receipt by Mr. Rodnyansky of written
notice from either the Company, MTG or Alfa stating that either or both of MTG
or Alfa no longer support his remaining a member of the Board and
(ii) Mr. Rodnyansky’s failure to receive, at any meeting of the shareholders of
the Company at which a proposal for the re-election of Mr. Rodnyansky as a
member of the Board is being voted upon, a simple majority of the votes cast in
person or by proxy at such meeting.”

 


5.                                       NON-COMPETITION AND NON-SOLICITATION.


 


(I)                                     THE INTRODUCTORY CLAUSE OF PARAGRAPH
(A) OF SECTION 9 OF THE EMPLOYMENT AGREEMENT IS HEREBY DELETED AND REPLACED IN
ITS ENTIRETY WITH THE FOLLOWING:


 

“During the term of the Executive’s employment and/or service on the Board of
Directors of the Company, and for a period of two (2) years after the
termination of his service on the Board of Directors of the Company, the
Executive will not directly or indirectly:”

 


MR. RODNYANSKY ACKNOWLEDGES HIS OBLIGATIONS TO COMPLY WITH THE NON-COMPETITION
AND NON-SOLICITATION PROVISIONS SET FORTH IN SECTION 9 OF THE EMPLOYMENT
AGREEMENT, AS SO AMENDED, SHALL REMAIN IN FULL FORCE AND EFFECT FOLLOWING THE
SEPARATION DATE.


 


6.                                       PROPRIETARY INFORMATION. 
MR. RODNYANSKY ACKNOWLEDGES HIS OBLIGATION TO KEEP CONFIDENTIAL ALL NON-PUBLIC
INFORMATION CONCERNING THE GROUP WHICH HE ACQUIRED DURING THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY, AS STATED MORE FULLY IN SECTION 10 OF THE
EMPLOYMENT AGREEMENT, WHICH REMAINS IN FULL FORCE AND EFFECT.  MR. RODNYANSKY
FURTHER ACKNOWLEDGES AND AGREES THAT SUCH OBLIGATION SHALL CONTINUE IN FULL
FORCE AND EFFECT BOTH FROM THE DATE HEREOF THROUGH THE SEPARATION DATE AND AFTER
THE SEPARATION DATE.


 


7.                                       RETURN OF COMPANY PROPERTY. 
MR. RODNYANSKY AGREES TO RETURN ON OR BEFORE THE SEPARATION DATE ALL EQUIPMENT
AND PROPERTY BELONGING TO THE GROUP INCLUDING, BUT NOT LIMITED TO, ANY GROUP
CREDIT CARD (AND TO BE RESPONSIBLE FOR ALL NON-BUSINESS RELATED EXPENSES). 
NOTWITHSTANDING THE FOREGOING, MR. RODNYANSKY MAY RETAIN THE LUXURY SEDAN
PROVIDED FOR BY SECTION 5(F) OF THE EMPLOYMENT AGREEMENT FOLLOWING THE
SEPARATION DATE, AND SHALL RETURN SUCH CAR ON OR BEFORE OCTOBER 31, 2009.

 

2

--------------------------------------------------------------------------------


 


8.                                       RELEASE.


 


(I)                                     RELEASE BY EXECUTIVE.


 

(a)                                  In consideration of the payment of the
Separation Benefits, Mr. Rodnyansky hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, and its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities)
(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which
Mr. Rodnyansky ever had, could have had or now has against the Released Parties,
whether known or unknown, suspected or unsuspected, under or in connection with
the Employment Agreement.

 

(b)                                 Notwithstanding any provision of this
Release to the contrary,

 

(i)                                     the Indemnification Agreement between
the Company and Mr. Rodnyansky dated as of July 22, 2005 shall continue in full
force and effect and, subject to the terms and conditions thereof,
Mr. Rodnyansky shall be entitled to all rights and protections afforded to him
by such agreement; and

 

(ii)                                  this Release will in no way affect
Mr. Rodnyansky’s rights existing as of the Separation Date under the Stock
Option Agreement dated as of July 14, 2006 and the Share Appreciation Rights
Agreement dated as of September 16, 2003, each between the Company and
Mr. Rodnyansky.

 


(II)                                  RELEASE BY COMPANY.


 

In consideration of the foregoing release by Mr. Rodnyansky, the Company hereby
irrevocably and unconditionally releases, remises and discharges Mr. Rodnyansky,
his heirs and administrators, or any of them, from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, account, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities and expenses 
(including attorney fees and costs) of any kind and nature which the Company
ever had, could have had or now has against Mr. Rodnyansky whether known or
unknown, suspected or unsuspected, under or in connection with the Employment
Agreement.  Notwithstanding any provision of this Release to the

 

3

--------------------------------------------------------------------------------


 

contrary, the Employment Agreement shall continue in full force and effect in
accordance with the terms thereof, as amended hereby, and, subject to the terms
and conditions thereof, the Company shall be entitled to all rights and
protections afforded to it by such agreement.

 


9.                                       AMENDMENT.  THIS AGREEMENT SHALL BE
BINDING UPON THE PARTIES AND MAY ONLY BE ABANDONED, SUPPLEMENTED, CHANGED OR
MODIFIED IN ANY MANNER IN WRITING.


 


10.                                 APPLICABLE LAW; JURISDICTION.  THIS
AGREEMENT SHALL BE GOVERNED EXCLUSIVELY BY THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS.


 


11.                                 ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS
AND CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE TERMINATION OF THE EMPLOYMENT AGREEMENT, AND
SUPERSEDES ALL PREVIOUS ORAL AND WRITTEN NEGOTIATIONS, AGREEMENTS, COMMITMENTS,
AND WRITINGS IN CONNECTION THEREWITH.


 


12.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO (2) SIGNATURE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.


 


13.                                 RESIGNATION OF GROUP POSITIONS.  SUBJECT TO
SECTION 3 OF THE EMPLOYMENT AGREEMENT AS AMENDED ABOVE, FROM AND FOLLOWING THE
SEPARATION DATE, MR. RODNYANSKY AGREES, AT THE REQUEST OF THE COMPANY AND FROM
TIME TO TIME, TO TENDER HIS WRITTEN RESIGNATION FROM ANY DIRECTOR OR OFFICER
POSITIONS HE HOLDS IN ANY OF THE COMPANIES WITHIN THE GROUP.  THE COMPANY AGREES
NOT TO MAKE ANY CLAIMS AGAINST MR. RODNYANSKY IN CONNECTION WITH HIS HOLDING
POSITIONS AS AN OFFICER AND/OR DIRECTOR OF ANY OF THE GROUP COMPANIES.


 

****

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

 

 

CTC MEDIA, INC.

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Anton Kudryashov

 

/s/ Alexander Rodnyansky

 

Anton Kudryashov

 

Alexander Rodnyansky

 

Chief Executive Officer

 

 

 

 

 

Date:

June 23, 2009

 

Date:

June 23, 2009

 

 

 

Address:

 

Address:

 

 

15A Pravda

Moscow 125124

Russia

 

Attn:  Chief Executive Officer

 

--------------------------------------------------------------------------------